Citation Nr: 1600302	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1984 to July 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The most recent VA examination to evaluate the Veteran's left knee DJD was in February 2013, nearly three years ago.  He has alleged in statements that the rating assigned does not reflect the current severity of his left knee DJD.  In a March 2015 statement (submitted on a VA Form 9), he reported that the flexibility in his left knee has worsened and that his knee continues to lock.  In light of the allegation of worsening, a new examination to ascertain the severity of his left knee DJD is necessary.

The record also suggests that the medical evidence associated with the record is incomplete.  In an April 2014 report of contact, the Veteran reported receiving treatment at the Livermore VA Medical Center in Livermore, California.  The record contains VA treatment records only up to January 2013.  In March 2015 the Veteran stated that he obtained a second opinion and additional x-rays relating to his left knee disability from a Kaiser facility and requested more time to submit them.  They have not yet been associated with the record (raising a question of whether they are in transit or may have been lost).  Records of all evaluations and treatment for a disability during an evaluation period are pertinent evidence in a claim for increase (and VA records are constructively of record).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for his service-connected left knee DJD and to provide authorizations for VA to obtain records of any such private evaluations or treatment, to specifically include records pertaining to treatment at a Kaiser facility. The AOJ should secure for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. The AOJ should specifically secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his left knee DJD (i.e., update from January 2013 to the present records of his VA treatment for left knee DJD).

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability. The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also indicate whether there is x-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such). The examiner should also comment on the impact the left knee disability has/would be expected to have on employability.
3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and returned the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

